Citation Nr: 1814400	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-24 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1986 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing before the undersigned in October 2017.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records do not reveal any complaints or clinical findings indicative of OSA.  According to an October 2017 statement from B.B. who served with the Veteran and slept in the same tent as him while serving in Afghanistan and Iraq, the Veteran choked, made gurgling sounds, and was awake for a large period of time after lying down to sleep.  B.B. also wrote that the Veteran's sleep issues created a severe memory deficit, and affected the Veteran's work performance.

Additionally, the Veteran's wife submitted an October 2017 letter and testified at the October 2017 hearing, that the Veteran would wake up while sleeping and make gasping or choking noises.  She also noticed worsening memory loss.
 
Since separation, the Veteran has undergone several sleep studies.  In June 2005, the Veteran underwent an electroencephalogram (EEG) with normal results.  In January 2007, he underwent a polysomnogram, and although no evidence of OSA was found, the physician noted that the polysomnogram did not explain the Veteran's symptoms of excessive daytime sleepiness.  In January 2010, the Veteran underwent a sleep study at the Sleep Disorders Center of Alabama.  

The Veteran's medical records show a provisional diagnosis for OSA in January 2007.  However, his remaining medical records do not show an opinion on nexus.  The Veteran contends that in the past, his OSA symptoms were mislabeled by physicians as memory loss symptoms.  Therefore, on remand, a VA medical opinion is needed to opine as to whether there is a link between his memory loss symptoms and his diagnosed OSA.

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify any additional, recent treatment records pertaining to his OSA.  If so identified, undertake all appropriate efforts to obtain any identified records.  All development efforts should be associated with the claims folder.

      2.  Obtain a medical opinion from a VA examiner on:

(a)  whether the Veteran's OSA is linked to his reported history of memory loss symptoms.  

(b)  whether the Veteran's OSA is at least as likely as not (50 percent probability or greater) caused or aggravated by service.

The examiner is specifically requested to review the June 2005 EEG; the January 2007 polysomnogram; and the January 2010 sleepy study from the Sleep Disorders Center of Alabama.

The examiner should consider the Veteran's and others' lay statements, including the letter from B.B, who served with the Veteran and slept in the same tent as the Veteran while serving in Afghanistan and Iraq.

The examiner should review the Veteran's claims file, to include a copy of this remand, in conjunction with the opinion.  Any opinions offered should be accompanied by supporting rationales.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

The Board defers to the examiner's discretion in determining whether another in-person examination of the Veteran is necessary to provide the requested opinion.

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

